Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are believed to be in condition for allowance and the application is being forwarded to issue.  The prior art of record does not anticipate nor render obvious with the proper teaching(s) the claimed allowable subject matter.  The allowable subject matters are included in nine independent apparatus and method claims.
In claims 1 and 11, the allowable subject matter includes a catch piston disposed adjacent the catch and in sliding contact within the catch piston chamber, the catch piston  being adapted to move between a first position urging the catch to hold and prevent the stunning rod from being driven forward.
In claims 20 and 22, the allowable subject matter includes at least one resilient cushion disposed at a front of the stunning rod chamber to cushion stopping of the stunning rod and stunning rod piston when the stunning rod piston reaches the front of the stunning rod chamber.
In claims 24 and 27, the allowable subject matter includes providing a head contact at the housing front end having a rear portion extending through an opening in a front end of the stunning rod chamber, the head contact being moveable between a deactivation position and a position contacting the animal and a passageway between the head contact rear portion and the opening in the front end of the stunning rod chamber. 
In claims 30 and 32, the allowable subject matter includes a head contact passageway comprising a slot extending around the periphery of the head contact cylindrical body; and a head contact vent for venting pressurized fluid buildup; and the head contact activator is in the forward position, the contact passageway aligns with the second passageway and the head contact vent to allow for venting of the pressurized fluid buildup through the head contact vent, and when the head contact activator is in the rearward position, the head contact passageway aligns with the head activator chamber passageway and second passageway to supply pressurized fluid to fire the stunning rod.
In claim 36, the allowable subject matter includes head contact activator disposed within the outer housing nose and slideable between a forward position and a rearward position, a head activator chamber passageway extending from a position adjacent the head contact activator; and a head contact vent for venting pressurized fluid buildup disposed in the head contact activator, wherein pressurized fluid build up to drive the stunning rod forward is later vented through the at least one vent passageway of the catch cylinder and the head contact vent.  As such, the application is allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

				Reasons for Allowance
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.